DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 04/25/2022.
Claims 1 and 19-20 have been amended.
Claims 1-7 and 9-20 are pending.
Claims 1-7 and 9-20 are rejected.

Response to Arguments
In Remarks filed on 04/25/2022, Applicant substantially argues:
The applied references Taylor, Kumarasamy and Colgrove do not disclose the amended limitations of claim 1, and similarly recited in claims 19 and 20, of “receiving a management request from an end user to no longer manage the one or more files; and transparently moving the data contents in the another storage system to a different private cloud storage system based on the management request”. In particular, the Applicant notes that Kumarasamy discloses data management utilizing snapshot copies of data and the present invention claimed is directed towards real-time data. Regarding Taylor, the Applicant notes the present invention is not a distributed file system. Additionally, Applicant notes that Colgrove stores metadata at a predetermined location that is separate from when data and metadata is original stored at the same location, as represented by the private cloud storage ecosystem. Applicant’s arguments filed have been fully considered but are they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of claims 2-7 and 9-18 by virtue of dependency on claim 1 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated April 25, 2022.

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:  
Claim 1 recites in the amended limitation “to a different private cloud storage system based the management request”. The typographical error seems to be missing “on” such that the limitation reads “to a different private cloud storage system based on the management request”.
Claims 19 and 20 recite the same issue as claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2013/0111262) in view of Kumarasamy et al. (US 2013/0282662) and further in view of Colgrove et al. (US 7,293,133) and still further in view of Davis et al. (US 2014/0006465).

Regarding claim 1, Taylor teaches a computer-implemented method for providing transparent movement of data between a private cloud storage ecosystem and another storage system, the method comprising: scanning one or more files stored in a private cloud storage ecosystem, each of the one or more files having metadata and data contents stored together in the private cloud storage ecosystem ([0080] A cloud controller may also perform additional file grouping based on user configuration and/or automatic analysis of file access trends. For example, users may be provided with a way to configure a policy that reflects anticipated file access patterns, groupings, and/or priorities (e.g., a user policy that indicates files with a certain extension are likely to be accessed together, and thus should be grouped together). [0088] In some embodiments, the block allocation policy used in a cloud controller's transactional filesystem is altered to prioritize a selected set of disk sectors toward either data or metadata. More specifically, by dynamically weighting some disk blocks toward metadata, the filesystem can create dedicated, metadata areas on the disk that are distinct from their respective data blocks, and no longer interleaved on a per-file basis. While distinct, these metadata areas can still be allocated in close-enough proximity to the data blocks that they reference that both can be read without substantially degrading performance.); upon the scanning, separating the metadata from the data contents of the one or more files stored in the private cloud storage ecosystem, the separating including storing the metadata and the data contents for each of the one or more files separately such that the metadata and the data contents are independently operable ([0088] When data is subsequently flushed, all of the disk blocks holding data are cleared, and new data and metadata can be written into the disk region; new metadata is written into the disk blocks weighted toward metadata, while the new data blocks can be stored into the nearby (flushed) disk blocks.); and based on a policy, determining a subset of the one or more files that are to be transparently moved ([0080] and [0164]); selectively moving …  and tracking the data contents of the subset of the one or more files moved transparently between the private cloud storage ecosystem and another storage system… ([0108] In some embodiments, decoupling a filesystem from underlying block storage devices facilitates transparently changing (e.g., either increasing or decreasing) the amount of storage space accessible by clients. Operating systems typically assume that filesystem device drivers always manage fixed-size volumes; storage devices normally have a fixed size, so this usually is not an issue. However, one of the benefits of using cloud-based storage is the ability to easily increase data capacity on demand. For instance, for the above-described scenario where a cloud controller caches data for a cloud storage system, the amount of space available to clients can be increased by leasing additional space in the cloud (network) storage system and communicating the change to clients as needed (e.g., upon request) through the filesystem device driver. And [0164]). Figure 6B provides in overview of the system; Figure 3 provides a breakdown of the Cloud Controller 300. As depicted in Figure 3, it is noted that metadata and file contents may be effectively separated to different storage locations such as to flush file contents when need but to maintain metadata in storage. This is further detailed by Taylor as to “[b]ecause metadata is typically much smaller than the actual file data (e.g., in many scenarios metadata is on the order of 0.1% of the size of the file data that it manages), this arrangement facilitates avoiding fragmentation across a large number of write/flush cycles. Paragraph [0088]” Furthermore, Taylor discloses Figure 14 and corresponding disclosure Paragraphs [0143-0145] which detail migrating data from a higher tier to lower tier according to management policies. As noted in Paragraph [0080], Taylor notes that policies employed may be user configured. Paragraph [0164] further notes that data may be moved in subsets and therefore indicates that the system is not limited to moving entire blocks of associated data and may handle smaller subsets. The Examiner notes that while the present language does not explicitly recite a distributed file system, it is not otherwise excluded by the language or the originally filed specification that the private cloud storage ecosystem and another storage system to be so. Taylor does not explicitly address the another storage system being a target storage system separate from the private cloud storage ecosystem, wherein the another storage system is identified in the policy, the tracking including storing a destination of the data contents in the metadata stored in the private cloud storage ecosystem; providing, to a client or an external program/entity, an access to the data contents in the same manner as before the data contents were transparently moved, the providing the access including: receiving, from the client or the external program/entity, a request to access the one or more files, the request being sent by the client or the external program/entity to the private cloud storage ecosystem where the data contents were originally stored; determining, based on the metadata stored in the private cloud storage ecosystem, that the data contents associated with the one or more files were transparently moved to the another storage system; retrieving, from the metadata stored in the private cloud storage ecosystem, the destination of the data contents in the another storage system; and based on the destination and the request, providing the client or the external program/entity with the access to the data contents in the another storage system; receiving a management request from an end user to no longer manage the one or more files; and transparently moving the data contents in the another storage system to a different private cloud storage system based the management request from the end user to no longer manage the one or more files. Regarding the another storage system being a target storage system separate from the private cloud storage system identified in the policy, tracking including storing a destination of the data contents in the metadata in the private cloud, providing access to the data contents in the same manner as before the data contents were transparently moved, receiving a request to access one or more files to the private cloud, determining the one or more files were transparently moved, retrieving the destination and providing access to the data contents based on the destination, Kumarasamy discloses in Paragraphs [0088], [0191] and [0193-0194] “[0088] The secondary storage devices 108 can include any suitable type of storage device such as, without limitation, one or more tape libraries, disk drives or other magnetic, non-tape storage devices, optical media storage devices, solid state storage devices, NAS devices, combinations of the same, and the like. In some cases, the secondary storage devices 108 are provided in a cloud (e.g. a private cloud or one operated by a third-party vendor). [0191] One type of ILM operation is a hierarchical storage management (HSM) operation. A HSM operation is generally an operation for automatically moving data between classes of storage devices, such as between high-cost and low-cost storage devices. For instance, an HSM operation may involve movement of data from primary storage devices 104 to secondary storage devices 108, or between tiers of secondary storage devices 108. With each tier, the storage devices may be progressively relatively cheaper, have relatively slower access/restore times, etc. [0193] Often, and unlike some types of archive copies, HSM data that is removed or aged from the source copy is replaced by a logical reference pointer or stub. The reference pointer or stub can be stored in the primary storage device 104 to replace the deleted data in primary data 112 (or other source copy) and to point to or otherwise indicate the new location in a secondary storage device 108. [0194] According to one example, files are generally moved between higher and lower cost storage depending on how often the files are accessed. When a user requests access to the HSM data that has been removed or migrated, the information management system 100 uses the stub to locate the data and often make recovery of the data appear transparent, even though the HSM data may be stored at a location different from the remaining source data. The stub may also include some metadata associated with the corresponding data, so that a file system and/or application can provide some information about the data object and/or a limited-functionality version (e.g., a preview) of the data object.” Herein it is disclosed by Kumarasamy that data may be moved in a storage system from a primary storage location to a secondary storage location based on a HSM policy. In particular, the migration of data may involve moving data to a cloud system comprising secondary storage devices separate from the primary storage devices. Additionally, it is noted that when data is moved, metadata information may remain in the primary storage to then locate the migrated data thereby providing transparent data access to the data that has been migrated in the same manner as before the data was transparently moved. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the migration techniques of Kumarasamy with the data storage system of Taylor to transparently migrate data within a network. The Examiner notes that the claim language does not explicitly refer to snapshots, the use of snapshots is not otherwise precluded in originally filed specification. Therefore, the details as disclosed by Kumarasamy are determined to teach on the present limitations as there is no established difference in function if dealing with what may be considered “live data” or “read-only references to data”. Taylor and Kumarasamy do not explicitly disclose that selectively moving the data contents of the subset of the one or more files transparently to a storage tier based on what storage tier is elected by the policy. Regarding the storage tier of the another storage system as being selected by the policy and that the access manner is the same as before the data is moved, Colgrove discloses in the following sections: “[Col. 7 ln. 20-27] The multi-class storage mechanism 104 makes policy-based decisions about the importance, value, and/or usage of data and migrates the data to a storage class 122 with appropriate characteristics. The data remains online as part of the same file system, and the migration of the data is transparent to the user. Data, including application data and file system metadata, may be moved up or down in the multi-class file system 120 transparently to the user. [Col. 12 ln. 40-48] The multi-class storage mechanism 144 tracks which storage devices are assigned to which storage classes. If the multi-class file system 144 moves a file or portion of a file to another storage device on another storage class, the file or portion of a file remains active in the file system, and the metadata is modified to reflect the move. The device:block number is changed, but the path or directory information remains the same. Thus, the move is transparent to an application that accesses the file. And [Col. 9 ln. 57 – Col. 12]” Herein it is disclosed by Colgrove that data migration between storage tiers is dictated according to implemented policies. It is also additionally noted in [Col. 9 ln. 57 – Col. 10 ln. 12] that files, or portions of files, as being migrated in the multi-class file system. Furthermore, it is identified that the migration of data is performed in a transparent manner to the user as the file path to access the data as used by an application remains the same before and after the migration operation. Additionally, it is disclosed in Columns 17-18 regarding Figures 8A-8D that the file path is the same for accessing the data while the storage device has changed. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the data migrated in a transparent manner as performed in Taylor and Kumarasamy may be modified as disclosed by Colgrove to be performed as detailed by implemented storage policies to migrate data between storage tiers and retain the same manner of access by a user or application for optimizing data placement and performance of data access. The Examiner notes that Colgrove is presented for the teachings of movement based on policy and manner through which files are accessed even after being moved. Regarding the end user request to no longer manage one or more files and transparently moving data contents to a different private cloud storage system, Davis discloses in Paragraphs [0362-0363] “In some embodiments, cloud commands can be used to both archive data that is not currently needed in the (active, non-archived) distributed filesystem to an archival cloud storage system as well as to retrieve and access archived data that has been previously moved to an archival cloud storage system. As described previously, data blocks may be moved to such an archival cloud storage system after not being accessed for some specified time interval. Alternatively, a user may also use a cloud command to identify specific files that can already be archived, for instance by performing the following exemplary command-line cloud commands: [0363] echo "/cloudfs/fs/dir1"&gt;/cloudcmd/archive, or /cloudcmd/archive /cloudfs/fs/dir1. While previous sections describe having an administrator of the distributed filesystem recover archived files and/or data blocks, in some embodiments cloud commands may also offer an alternative for recovering archived data. For example, cloud controllers may be configured to preserve the metadata for archived file data, continue to present archived files to (authorized) users, and enable (authorized) users to initiate the recovery of archived files via cloud commands. The following section describes techniques for restoring archived data in more detail.” Herein it is disclosed by Davis that the user may execute a command which transfers data no longer currently needed from an active filesystem to an archival cloud storage system, which is interpreted as a different private cloud storage system. In this manner, the data may be transparently moved according to the user as further disclosed in Paragraph [0335] of Davis which indicates the use of cloud aware directives. Furthermore, the archived data is still accessible to users for recovery purposes. The Examiner notes that the archive command as sent by the user in Davis is found to be analogous to the current limitation of the present invention wherein the “end user to no longer manage the one or more files” as it is not otherwise explicit in the claim or other supported by the originally filed specification to differentiate the language from the broadest reasonable interpretation beyond that the data is to be stored in “a different private cloud storage system”. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to service user requests to manage data stored in the storage systems when it is determined to no longer be actively accessed or in response to the user request explicitly to transparently move the data (Davis [0342-0343]). Taylor, Kumarasamy, Colgrove and Davis are analogous art because they are from the same field of endeavor of managing network data migration.
Regarding claim 19, Taylor teaches a system for providing transparent movement of data, the system comprising at least one processor and a memory storing processor-executable codes ([0209] As another example, in some embodiments of the present invention, the hardware module is a general-purpose computational circuit (e.g., a microprocessor or an ASIC), and when the hardware module is activated, the hardware module executes program code (e.g., BIOS, firmware, etc.) that configures the general-purpose circuits to perform the operations described above.), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: scan one or more files stored in a private cloud storage ecosystem, each of the one or more files having metadata and data contents stored together in the private cloud storage ecosystem ([0088]); upon the scanning, separate the metadata from the data contents of the one or more files stored in the private cloud storage ecosystem, the separating including storing the metadata and the data contents for each of the one or more files separately such that the metadata and the data contents are independently operable ([0088]); and based on a policy, selectively moving … and track the data contents of the one or more files moved transparently between the private cloud storage ecosystem and another storage system … ([0108]). Figure 6B provides in overview of the system; Figure 3 provides a breakdown of the Cloud Controller 300. As depicted in Figure 3, it is noted that metadata and file contents may be effectively separated to different storage locations such as to flush file contents when need but to maintain metadata in storage. Furthermore, Taylor discloses Figure 14 and corresponding disclosure Paragraphs [0143-0145] which detail migrating data from a higher tier to lower tier according to management policies. Taylor does not explicitly address the another storage system being a target storage system separate from the private cloud storage ecosystem, wherein the another storage system is identified in the policy, the tracking including storing a destination of the data contents in the metadata stored in the private cloud storage ecosystem; and provide, to a client or an external program/entity, an access to the data contents in the same manner as before the data contents were transparently moved, the providing the access including: receiving, from the client or the external program/entity, a request to access the one or more files, the request being sent by the client or the external program/entity to the private cloud storage ecosystem where the data contents were originally stored; determining, based on the metadata stored in the private cloud storage ecosystem, that the data contents associated with the one or more files were transparently moved to the another storage system; retrieving, from the metadata stored in the private cloud storage ecosystem, the destination of the data contents in the another storage system; based on the destination and the request, providing the client or the external program/entity with the access to the data contents in the another storage system; receiving a management request from an end user to no longer manage the one or more files; and transparently moving the data contents in the another storage system to a different private cloud storage system based the management request from the end user to no longer manage the one or more files. Regarding the another storage system being a target storage system separate from the private cloud storage system identified in the policy, tracking including storing a destination of the data contents in the metadata in the private cloud, providing access to the data contents in the same manner as before the data contents were transparently moved, receiving a request to access one or more files to the private cloud, determining the one or more files were transparently moved, retrieving the destination and providing access to the data contents based on the destination, Kumarasamy discloses in Paragraphs [0088], [0191] and [0193-0194] that data may be moved in a storage system from a primary storage location to a secondary storage location based on a HSM policy. In particular, the migration of data may involve moving data to a cloud system comprising secondary storage devices separate from the primary storage devices. Additionally, it is noted that when data is moved, metadata information may remain in the primary storage to then locate the migrated data thereby providing transparent data access to the data that has been migrated in the same manner as before the data was transparently moved. Taylor and Kumarasamy do not explicitly disclose that selectively moving the data contents of the subset of the one or more files transparently to a storage tier based on what storage tier is elected by the policy. Regarding the storage tier of the another storage system as being selected by the policy and that the access manner is the same as before the data is moved, Colgrove discloses in the following sections: “[Col. 7 ln. 20-27] and [Col. 12 ln. 40-48] and [Col. 9 ln. 57 – Col. 12]” that data migration between storage tiers is dictated according to implemented policies. It is also noted in [Col. 9 ln. 57 – Col. 10 ln. 12] that files, or portions of files, as being migrated in the multi-class file system. Furthermore, it is identified that the migration of data is performed in a transparent manner to the user as the file path to access the data as used by an application remains the same before and after the migration operation. Additionally, it is disclosed in Columns 17-18 regarding Figures 8A-8D that the file path is the same for accessing the data while the storage device has changed. Regarding the end user request to no longer manage one or more files and transparently moving data contents to a different private cloud storage system, Davis discloses in Paragraphs [0362-0363] that the user may execute a command which transfers data no longer currently needed from an active filesystem to an archival cloud storage system, which is interpreted as a different private cloud storage system. In this manner, the data may be transparently moved according to the user as further disclosed in Paragraph [0335] of Davis which indicates the use of cloud aware directives. Furthermore, the archived data is still accessible to users for recovery purposes. Claim 19 is rejected on a similar basis as claim 1.
Regarding claim 20, Taylor teaches a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for providing transparent movement of data between a private cloud storage ecosystem and another storage system ([0209]), the method comprising: scanning one or more files stored in a private cloud storage ecosystem, each of the one or more files having metadata and data contents stored together in the private cloud storage ecosystem ([0088]); upon the scanning, separate the metadata from the data contents of the one or more files stored in the private cloud storage ecosystem, the separating including storing the metadata and the data contents for each of the one or more files separately such that the metadata and the data contents are independently operable ([0088]); and based on a policy, selectively move … and track the data contents of the one or more files moved transparently between the private cloud storage ecosystem and another storage system … ([0108]). Figure 6B provides in overview of the system; Figure 3 provides a breakdown of the Cloud Controller 300. As depicted in Figure 3, it is noted that metadata and file contents may be effectively separated to different storage locations such as to flush file contents when need but to maintain metadata in storage. Furthermore, Taylor discloses Figure 14 and corresponding disclosure Paragraphs [0143-0145] which detail migrating data from a higher tier to lower tier according to management policies. Taylor does not explicitly address the another storage system being a target storage system separate from the private cloud storage ecosystem, wherein the another storage system is identified in the policy, the tracking including storing a destination of the data contents in the metadata stored in the private cloud storage ecosystem; and providing, to a client or an external program/entity, an access to the data contents in the same manner as before the data contents were transparently moved, the providing the access including: receiving, from the client or the external program/entity, a request to access the one or more files, the request being sent by the client or the external program/entity to the private cloud storage ecosystem where the data contents were originally stored; determining, based on the metadata stored in the private cloud storage ecosystem, that the data contents associated with the one or more files were transparently moved to the another storage system; retrieving, from the metadata stored in the private cloud storage ecosystem, the destination of the data contents in the another storage system; based on the destination and the request, providing the client or the external program/entity with the access to the data contents in the another storage system; receiving a management request from an end user to no longer manage the one or more files; and transparently moving the data contents in the another storage system to a different private cloud storage system based the management request from the end user to no longer manage the one or more files. Regarding the another storage system being a target storage system separate from the private cloud storage system identified in the policy, tracking including storing a destination of the data contents in the metadata in the private cloud, providing access to the data contents in the same manner as before the data contents were transparently moved, receiving a request to access one or more files to the private cloud, determining the one or more files were transparently moved, retrieving the destination and providing access to the data contents based on the destination, Kumarasamy discloses in Paragraphs [0088], [0191] and [0193-0194] that data may be moved in a storage system from a primary storage location to a secondary storage location based on a HSM policy. In particular, the migration of data may involve moving data to a cloud system comprising secondary storage devices separate from the primary storage devices. Additionally, it is noted that when data is moved, metadata information may remain in the primary storage to then locate the migrated data thereby providing transparent data access to the data that has been migrated in the same manner as before the data was transparently moved. Taylor and Kumarasamy do not explicitly disclose that selectively moving the data contents of the subset of the one or more files transparently to a storage tier based on what storage tier is elected by the policy. Regarding the storage tier of the another storage system as being selected by the policy and that the access manner is the same as before the data is moved, Colgrove discloses in the following sections: “[Col. 7 ln. 20-27] and [Col. 12 ln. 40-48] and [Col. 9 ln. 57 – Col. 12]” that data migration between storage tiers is dictated according to implemented policies. It is also noted in [Col. 9 ln. 57 – Col. 10 ln. 12] that files, or portions of files, as being migrated in the multi-class file system. Furthermore, it is identified that the migration of data is performed in a transparent manner to the user as the file path to access the data as used by an application remains the same before and after the migration operation. Additionally, it is disclosed in Columns 17-18 regarding Figures 8A-8D that the file path is the same for accessing the data while the storage device has changed. Regarding the end user request to no longer manage one or more files and transparently moving data contents to a different private cloud storage system, Davis discloses in Paragraphs [0362-0363] that the user may execute a command which transfers data no longer currently needed from an active filesystem to an archival cloud storage system, which is interpreted as a different private cloud storage system. In this manner, the data may be transparently moved according to the user as further disclosed in Paragraph [0335] of Davis which indicates the use of cloud aware directives. Furthermore, the archived data is still accessible to users for recovery purposes. Claim 20 is rejected on a similar basis as claim 1.
Regarding claim 2, Taylor further teaches the method of claim 1, wherein the respective metadata for each of the one or more files remains stored on the private cloud storage ecosystem after movement of the corresponding data contents to the another storage system ([0062] In some embodiments, cloud controllers generate separate metadata snapshots and file data snapshots. Metadata is typically much smaller than file data, and is needed to access file data. Furthermore, each cloud controller is typically configured to maintain (and update) the full set of metadata, but only caches file data that is needed by local clients. Hence, uploading (or sending) a metadata snapshot separately means that the updated metadata will be more quickly available to other peer cloud controllers. Each of these peer cloud controllers can then determine (e.g., based on client data usage and needs) whether to access the related file data associated with the updated metadata.). The location of the metadata is not affected by the data migration as the controller retains a full set of metadata. File contents are migrated and metadata remains in the same location. Kumarasamy also discloses maintaining metadata in the primary storage device for access purposes.
Regarding claim 3, Kumarasamy further discloses the method of claim 1, wherein the another storage system is a slower local storage and the private cloud storage ecosystem is a faster local storage ([0191] One type of ILM operation is a hierarchical storage management (HSM) operation. A HSM operation is generally an operation for automatically moving data between classes of storage devices, such as between high-cost and low-cost storage devices. For instance, an HSM operation may involve movement of data from primary storage devices 104 to secondary storage devices 108, or between tiers of secondary storage devices 108. With each tier, the storage devices may be progressively relatively cheaper, have relatively slower access/restore times, etc. For example, movement of data between tiers may occur as data becomes less important over time. [0292] As shown, the clients 218 can be in communication with the destination storage devices 216. In the illustrated embodiment, each of the clients 218 is in communication with a corresponding set of one or more destination storage devices 216. For instance, each set of destination storage devices 216 may be local to and/or dedicated the corresponding client 218.). Metadata as disclosed by Taylor may be stored in the faster storage. When data is migrated, as detailed by Kumarasamy, the file data may be relocated to slower local storage according to HSM schemes.
Regarding claim 4, Taylor further discloses the method of claim 1, wherein the another storage system is external storage that is coupled via one or more communication networks to the private cloud storage ecosystem (Figure 13A and corresponding disclosure). As noted herein, it may be obvious to one of ordinary skill in the art that the storage devices used for maintaining the metadata and file data may not be considered local storage devices to the client.
Regarding claim 5, Taylor further discloses the method of claim 4, wherein the external storage is a public cloud storage system, a different private cloud storage system, or disk storage on an external server (Figure 13A and corresponding disclosure). Herein it is noted that multiple cloud storage systems may be involved.
Regarding claim 6, Kumarasamy further discloses the method of claim 1, further comprising managing and tracking movement of the selectively moved data contents of each file of the one or more files ([0107] According to certain embodiments, the storage manager provides one or more of the following functions: [0113] tracking movement of data within the information management system 100). Herein the updating of the metadata includes tracking the movement of data of the files.
Regarding claim 7, Kumarasamy further discloses the method of claim 6, wherein the managing and tracking comprises: storing in a database an identification of each of the one or more files for which the respective data contents is being or has been selectively moved and a new destination for the respective data contents that has been selectively moved ([0208] In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with user-specified identifiers (e.g., tag entries) in the media agent 144 (or other indices) to facilitate searches of stored data objects. Among a number of other benefits, the metabase can also allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations (e.g., in lieu of scanning an entire file system).); and tracking the movement of the data contents to the another storage, the corresponding metadata remaining stored in its original location on the private cloud storage ecosystem ([0113]). Metadata is updated in response to the data migration; it is not moved.
Regarding claim 9, Taylor further teaches the method of claim 1, wherein the request is a read or write request from the client or the external program/entity to the private cloud storage system, upon which the access is provided for the moved data contents associated with the one or more files ([0082-0084]). Herein access is acknowledged as read or write operations for data as desired. Responding to read or writes is also disclosed by Kumarasamy to access the moved data contents.
Regarding claim 10, Taylor and Kumarasamy further disclose the method of claim 1, wherein the destination is retrieved from a database (Kumarasamy [0208] And Taylor [0102] FIG. 6B illustrates a scenario in which storage management system 632, NAS filesystem 642, and storage 644 are co-located on an NAS device, cloud controller 601. For instance, filesystem device driver 616 may forward filesystem-level information from requests to storage management system 632, which can then use this information to determine whether file data should be stored (or accessed) in NAS filesystem 642 and storage 644 and/or cloud storage system 302. For instance, storage management system 632 may determine how to distribute and/or duplicate file information associated with the request between storage 644 and cloud storage system 302. The local working data set for an organization is usually relatively small (compared to the full enterprise data set), and hence can typically fit into a reasonably provisioned local storage 644 mechanism. From the client perspective, data access remains substantially similar to the simplest NAS device scenarios described above; computing device 600 serves as a single point of contact, no load balancer is needed to map applications of clients to specific NAS devices, and clients 610-612 are unaware of the interaction between storage management system 632 and cloud storage system 302. Note also that while request server 608 is not limited to receiving requests from local computing environment 614, request server 608 may also be configured to service requests for other clients outside of local computing environment 614. Similarly, in some scenarios one or more front-end computing devices 600 may be co-located with cloud storage system 302.). In both references access to the data is granted via metadata. Additionally, it is noted the metadata may be stored in a database.
Regarding claim 11, Taylor and Kumarasamy further disclose the method of claim 10, further comprising, based on the destination, providing read or write access for the respective data contents of the one or more files on the another storage system (Kumarasamy [0194] and Taylor [0107] In some embodiments, the customized filesystem device driver extracts, tracks, and forwards client file interactions on a per-file and a per-directory basis. More specifically, semantic filesystem-level information included in the application-layer network protocol (e.g., CIFS) is forwarded by the filesystem device driver to a storage management system. This semantic information can include, but is not limited to: a file name; a file type; a requested file operation (e.g., a read, write, or update operation); a set of application information associated with the file; one or more users accessing the file; and security information for the file. Cloud controllers can use this information to determine whether a file and its associated information should be cached locally and/or forwarded to the cloud storage system (or other devices accessing the cloud storage system, as described below). For instance, the storage management system may know that certain files will be duplicated and/or shared shortly after being modified, and hence may ensure that such files are both cached locally and forwarded to the cloud storage system to facilitate the expected duplication operation.). In both references read or write access may be permitted to the moved data contents.
Regarding claim 12, Taylor and Kumarasamy further disclose the method of claim 1, wherein the access to the moved data contents is provided to the client or an external program/entity via a network file sharing protocol, such that the client or an external program/entity accesses the requested data contents by accessing the respective metadata stored on the private cloud storage ecosystem using the network file sharing protocol (Taylor [0094] Client systems typically use network protocols (such as the Network File System (NFS) and the Common Internet File System (CIFS) protocols) to access network-based storage systems. CIFS (also sometimes referred to as Server Message Block (SMB)) is a complex application-layer network protocol that includes many application-specific capabilities that blur the typical separation between filesystems and applications. and Kumarasamy [0128] For instance, the management agent 154 can provide the storage manager 140 with the ability to communicate with other components within the information management system 100 (and/or other cells within a larger information management system) via network protocols and application programming interfaces ("APIs") including, e.g., HTTP, HTTPS, FTP, REST, virtualization software APIs, cloud service provider APIs, and hosted service provider APIs.). Herein it is disclosed network protocols for communications purposes.
Regarding claim 13, Taylor further discloses the method of claim 12, wherein the network file sharing protocol includes Service Message Block (SMB), Network File System (NFS), or Apple File Protocol (AFP) such as utilized for a Network Attached Storage system (NAS) (Taylor [0094]).
Regarding claim 14, Taylor and Kumarasamy further discloses the method of claim 12, wherein the data contents is accessible to the client or the external program/entity via a network file sharing protocol using the respective metadata such that workflow or client mount points are unchanged as a result of the movement of the data contents of the one or more files (Taylor Figure 13A and corresponding disclosure and Kumarasamy [0194]). As noted previously, the metadata does not change locations in response to the data migration. Therefore, clients will access the metadata services in the same manner before and after data migration such that access is transparent.
Regarding claim 15, Kumarasamy further discloses the method of claim 1, wherein the policy is a policy specifying Hierarchal Storage Management (HSM) ([0191]). The hierarchy is comprised of tiered storage.
Regarding claim 16, Taylor further discloses the method of claim 1, wherein the policy is a user-defined policy or combination of user-defined policies ([0145] In other scenarios, such decisions may be more complex (e.g., migration choices may also be affected by user-defined locality policies and/or cost-performance trade-offs).). 
Regarding claim 17, Taylor further discloses the method of claim 16, where the user-defined policy for selecting files to move may specify one or more of: selecting a folder and all its contents; selecting files that have not been accessed in a threshold period of time; setting a file size with a directory structure that should be moved; selecting particular file types; and using a metadata tag on files to override any other user-defined policy ([0145] In some embodiments, multiple factors are considered prior to migrating data between cloud storage providers. For instance, in some scenarios deciding whether to migrate a given cloud file may involve considering: the cost of storage at both the source and target cloud storage providers; a variable network bandwidth cost and/or the network bandwidth cost for the transfer; the access frequency and/or history for the contents of the cloud file; the potential performance impact of moving the cloud file to a lower tier; and the load of one or more cloud controllers. In some scenarios, cloud controllers actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed, and then use this information to determine candidates for migration. For example, a cloud controller may track the most recent access (e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier. Alternatively, the cloud storage system may be configured to track how often each given cloud file is accessed; the cloud controller that created a drive file may also check this access log to determine data that is no longer frequently used.). Herein migration factors are detailed for directing how data is moved in the system.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kumarasamy and further in view of Colgrove and still further in view of Davis and Prahlad et al. (US 2007/0179995).

Regarding claim 18, Taylor, Kumarasamy, Colgrove and Davis do not explicitly disclose the method of claim 17, wherein the metadata tag is based on a geographical restriction so as to not permit transparent data movement out of the geographic location due to regulations of a geographic area. However, Prahlad discloses “[0283] In some embodiments, hierarchical organization of storage operation cells facilitates, among other things, system security and other considerations. For example, in some embodiments, only authorized users may be allowed to access or control certain storage operation cells. For example, a network administrator for an enterprise may have access to many or all storage operation cells including master storage manager 1835. But a network administrator for only the New York office, according to a previous example, may only have access to storage operation cells 1845-1855, which form the New York office storage management system.” Herein it is identified data access may be managed based on geographical presence. It would be obvious to one of ordinary skill in the art that the data migration may be in response to a user-defined policy as indicated by Prahlad to meet user requirements ([0167]). Taylor, Kumarasamy, Colgrove, Davis and Prahlad are analogous art because they are from the same field of endeavor of managing distributed file systems.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135